DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Claim Status
Claims 1-19 are pending and are examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 3, 5, 6, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Cannon (US Pub 2002/0146817; previously cited), in view of Anderson (WO 2011/071772; previously cited).

Regarding Claim 1, Cannon teaches a removable cartridge comprising ([0045] FIGS. 2, 5, 6, 7, illustrates an embodiment of the invention in which an individual flowpath assembly cartridge):
 a cartridge housing having a sample port that opens to an exterior of the cartridge housing and is configured to receive a biological sample (Fig. 1 [0044] The illustrated embodiment also includes optional access ports 4 to accommodate injection or sampling of fluid. One or more connections 5 may also be included for connecting power sources and computer control and data transfer cables),  
a mechanical interface that are exposed to the exterior ([0013]  at least one valve adapted to prevent or divert media flow,  [0045] Fig. 3, valves for diverting media flow 11; [0053] flow may also be diverted from biochamber 10, through valve 34, and through first check valve 37 integrated with a sampling apparatus for sampling the contents of the biochamber. Alternatively, flow may be diverted from biochamber 10 through side sampling port 36 and through a second check valve 38 integrated with a sampling apparatus. Mechanical interface which would be valves would be exposed to the exterior either when the cover is removed or via the side sampling port when flow is diverted. [0053] The first, second, third, or fourth valves may be pinch valves. Alternatively, the first second, third, or fourth valves may be a diverter valve routing manifold including means for flow reversal.)

a fluidic network comprising a plurality of channels, a reaction chamber, and a storage module, the storage module including a plurality of reservoirs for storing reagents, the fluidic network configured to direct reagents from the reservoirs to the 10reaction chamber ([0050] As shown in the embodiment of FIG. 5, the media perfusion loop or flowpath includes a media reservoir 22, tubing 23, an oxygenator 24, a biochamber or bioreactor 10, an interface to accommodate an air supply 26 for sample removal, a filter 27 for sterilizing air from the air supply, a sampling interface 28, and a waste reservoir 29 (injection and sample reservoirs not shown in this FIG. See flowpath with channels in Fig. 5 and 6, tube is 23.), 
wherein the mechanical interface is movable relative to the fluidic network to control flow of fluid through the fluidic network ([0013] at least one valve adapted to prevent or divert media flow, a valve would actuate to move fluid through; [0050] , over a valve manifold. The valve manifold is potentially a series of cam-like devices that rotate into a variety of positions. [0053] The first, second, third, or fourth valves may be pinch valves); and 
an imaging device positioned to detect designated reactions within the reaction chamber ([0069] In alternative embodiments, one or more noninvasive sensors are spectroscopy sensor arrays containing a group of LED emitters and detectors oriented such that absorption of light through the media can be examined. Such a sensor can detect frequency spectrum of the media, and provide, for example, pH level, glucose content, or O.sub.2 content determinations using NIR wavelengths. The sensor can be 
the mechanical interface configured to be moved by a base instrument when the removable cartridge is coupled to the base instrument ([0014] Another embodiment of the invention provides an incubator rack for supporting a plurality of flowpath assembly cartridges. The rack includes, in one embodiment, a plurality of grooves each adapted to support a flowpath cartridge, a plurality of data interface connections for transmitting data between the rack and the cartridges, and a control interface for communication with an external computer or other data storage/user interface device. The rack provides structural alignment and access to each of the resident cartridges and biochambers contained therein. The access area and alignment structure allow for a variety of interfaces through the access port including, for example, video microscopy, mechanical stimulation, and growth and turbidity interrogations. The mechanical stimulation and interrogations done via the base instrument (rack) would allow for the mechanical interface (valves) to be capable of moving or actuating).
Cannon is silent to the cartridge housing having an 5array of electrical contacts and wherein the imaging device is electrically coupled to the array of electrical contacts for communicating with the base 15instrument.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added an array of electrical contact, as taught by Anderson, to the cartridge housing in the device of Cannon, such that the imaging device is electrically coupled to the array of electrical contacts for communicating with the base 15instrument, in order to allow for an electrical subsystem and supplying electrical energy, and a control system for coordination the substystems for acquiring, processing, storing the detection signal, as taught by Anderson, on page 24, lines 28-31.	
Modified Cannon is silent to an imaging device disposed within the cartridge housing.
Regarding the placement of the imaging device within the cartridge housing, In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the position of the imaging device by placing it in within the cartridge housing in the device of modified Cannon in order to allow for a compact device and for the detector to be in closer proximity to the reaction site. 
  
Regarding Claim 2, Cannon teaches the removable cartridge of claim 1, wherein the mechanical interface includes a channel valve that is configured to control the flow of the fluid through one of the channels of the fluidic network ([0045] Fig. 3, valves for diverting media flow 11; [0053] flow may also be diverted from biochamber 10, through valve 34, and through first check valve 37 integrated with a sampling apparatus for sampling the contents of the biochamber. Alternatively, flow may be diverted from biochamber 10 through side sampling port 36 and through a second check valve 38 integrated with a sampling apparatus.). 

Regarding Claim 3, Cannon teaches 20the removable cartridge of claim 1, wherein the cartridge housing includes an access opening that permits access to the mechanical interface ([0045] a series of access ports 4).  

Regarding Claim 5, Cannon teaches the removable cartridge of claim 1, wherein the cartridge housing 25includes an access opening that is exposed to the exterior and the 

Regarding Claim 6, Cannon teaches the removable cartridge of claim 1, wherein the cartridge housing includes a fluidic-coupling port that is exposed to the exterior and is in flow 5communication with the fluidic network, the fluidic-coupling port configured to engage an instrument port to receive fluid therethrough ([0044] Fig. 1, The illustrated embodiment also includes optional access ports 4 to accommodate injection or sampling of fluid. One or more connections 5 may also be included for connecting power sources and computer control and data transfer cables. The access opening would be capable of receiving a thermal block for controlling a temperature of the sample channel).  

Regarding Claim 7, modified Cannon teaches the removable cartridge of claim 1, wherein the cartridge housing includes first and second housing sides that face in opposite directions (Cannon teaches in Fig. 1, In paragraph [0043] and FIG. 1, the present invention provides one or a plurality of media flowpath assembly cartridges, 1, 
Modified Cannon is silent to the first housing side including the array of electrical contacts.
Anderson teaches in the related art of a cartridge. In Fig. 1a, electrical subsystem for electrically contacting the cartridge’s electrical contacts 130 and supplying electrical energy to the electrodes 135,136,137; and a control subsystem for controlling and coordinating operation of the system and subsystems and for acquiring, processing and storing the optical detection signal. There are two fluid input lines depicted 160,161 for introducing sample, reagents and/or wash solutions into the detection chambers and two banks of electrical contacts 165,166 with corresponding electrical leads 170,171 to the electrodes 157,158. Page 24, lines 18-31. The electrode array of Fig. 3a utilizes a configuration wherein the electrical contacts and leads are located to one side of the electrodes allowing for simplified mating with the control unit. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added an array of electrical contact, 

Regarding Claim 8, modified Cannon teaches the removable cartridge of claim 1 and a mechanism to configured to remove the housing from the base instrument [0044] The illustrated embodiment of FIG. 1 includes an optional lever 3 for facilitating the cartridge's integration and removal from the rack. In alternate embodiments, a latch or other capture device may be used.). 
Modified Cannon is silent to further comprising a locking mechanism attached to the cartridge housing, the locking mechanism configured to removably secure the cartridge housing to the base instrument.  
Anderson teaches in the related art of a cartridge. The cartridge reader of the present invention may include a cartridge tray with a locking mechanism. In one embodiment, the assay cartridge comprises a skirt and the cartridge tray comprises a slot sized to receive the skirt. The slot may be positioned on an exterior surface of the assay cartridge. In addition, the locking mechanism comprises a spring loaded rotating latch, a first pin configured to engage with the assay cartridge, a second pin configured to engage with a notch on the assay cartridge, wherein movement of the assay cartridge onto the cartridge tray contacts the first pin causing the latch to rotate and the second pin to engage with the notch. The spring loaded rotating latch may include a spring to resist the rotation of the latch, and optionally, the resistance of spring 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a locking mechanism attached to the cartridge housing, the locking mechanism configured to removably secure the cartridge housing, as taught by Anderson, to the base instrument in the device of modified Cannon, in order to allow for the cartridge to engage with the base and remain locked, as taught by Anderson, on page 16, lines 4-5.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cannon (US Pub 2002/0146817; previously cited), in view of Anderson (WO 2011/071772; previously cited), and further in view of Cox (US Pub 2007/0062583; previously cited).

Regarding Claim 4, modified Cannon teaches the removable cartridge of claim 1, wherein the mechanical interface includes a rotatable valve.
Cox teaches in paragraph [0035] a rotary valve comprising a stator and a rotor. In some embodiments, the first pair of conduits can comprise a first conduit and a second conduit that each pass through the stator. In some embodiments, the  82 can be in fluid communication with rotary valves 73, 75, 77, and 79, respectively. Pumps 42, 43, 44, and 45 can be in fluid communication with rotary valves 73, 75, 77, and 79, respectively.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have added a rotatable valve, a fluidic network comprising a microfluidic body, as taught by Cox, to the mechanical interface in the device, as taught by modified Cannon, in order to allow for a particular flow pattern among many flow channels.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cannon (US Pub 2002/0146817), in view of Anderson (WO 2011/071772), and further in view of Bell (US Pub 2011/0065101).
	Regarding Claim 9, modified Cannon teaches the removable cartridge of claim 1.
Modified Cannon is silent to wherein the storage module includes 15reagents for conducting a sequencing-by-synthesis (SBS) protocol.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have configured the module, as taught by modified Cannon, to control operation of the valve actuator to conduct a sequencing-by-synthesis (SBS) protocol, as taught by Bell, in order to allow for DNA sequencing results and analysis.

Response to Arguments
Applicant’s arguments, see page 7, filed 11/11/21, with respect to the rejection of claims 1-9 under 103 have been fully considered. The previously cited art is maintained but an additional rejection is applied in light of Applicant’s argument. 

First, Applicant argues Claim 1 recites, in part, an imaging device disposed within a cartridge housing and positioned to detect designated reactions within a reaction chamber. In contrast, Cannon mentions a spectroscopy sensor array containing LED emitters that are mounted to a media flowpath assembly cartridge. Cannon, [0069]. Thus, the sensor array of Cannon is not disposed within the cartridge housing. 
In response, Examiner notes that the prior art of Canon teaches an imaging device. The location of the imaging device would be in some proximity to the reaction chamber if a compact device is desired. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have re-arranged the position of the imaging device in the device of modified Cannon to be disposed within 

Applicant’s arguments, see pages 7 and 8, filed 11/11/21, with respect to claims 10-19 have been fully considered and are persuasive.  The rejections of claims 10-19 has been withdrawn. 

Allowable Subject Matter
Claims 10-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The prior art does not teach or suggest A removable cartridge comprising: a cartridge housing having a sample port that opens to an exterior of the cartridge housing and is configured to receive a biological sample; a rotatable valve disposed within the cartridge housing, the rotatable valve having a fluidic side and a plurality of valve ports that open at the fluidic side, the rotatable valve having at least one flow channel extending between the valve ports, wherein the rotatable valve is rotatable between different rotational positions; a microfluidic body having a body side that is slidably coupled to the fluidic side of the rotatable valve.

The prior art does not teach or suggest a channel valve including a flex member configured to move between first and second positions, the flex member blocking flow through the sample channel when in the first position and permitting flow through the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

				Additional References
Examiner notes regarding Claim 1 the prior art of Renzi (US Pub 2004/0126279) teaches or suggests a cartridge, inlet, electrical contacts, plurality of channels, chamber, plurality of reservoirs, imaging device or detector, valve, and a removable base [015], [0124], see also Fig. 9).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JB/

/Benjamin R Whatley/Primary Examiner, Art Unit 1798